Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 1 of 10 Page ID #:265




                                Exhibit 1
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 2 of 10 Page ID #:266




   1   Marina Lang, No. 251,087 mlang@socalip.com
       Michael D. Harris, No. 59,470 mharris@socalip.com
   2   Brian Tamsut, No. 322,780, btamsut@socalip.com
   3   SOCAL IP LAW GROUP LLP
       310 N. Westlake Blvd., Suite 120
   4
       Westlake Village, CA 91362-3788
   5   Phone: (805) 230-1350 • Fax: (805) 230-1355
   6   Attorneys for Plaintiff Athena Cosmetics, Inc.

   7

   8                                 UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10   Athena Cosmetics, Inc.,
  11        Plaintiff,                        No. 2:20-cv-05526-SVW-SHK
  12            v.
                                              Athena’s First Request for Production of Docu-
       AMN Distribution Inc., et al,          ments to Defendant AMN Distribution Inc.
  13
            Defendants.
  14

  15          To Defendant AMN Distribution Inc.:
  16
              Plaintiff Athena requests that defendant AMN Distribution Inc. produce these

  17
       documents at the offices of Athena’s attorneys. FED. R. CIV. P. 34 applies to this re-

  18
       quest and plaintiffs’ responses and production. Response to this request and produc-

  19
       tion of the requested documents will take place within 30 days of service of this re-

  20
       quest on AMN or such other date as may be mutually agreed upon by counsel and

  21
       permitted by court orders governing discovery.

  22
              Production will take place at plaintiff’s attorneys’ office in the caption or by

  23
       electronic transmission to mlang@socalip.com. This request seeks only non-privi-

  24
       leged documents, but to withhold a Document on privilege grounds, AMN must com-

  25
       ply with FED. R. CIV. P. 26(b)(5)(A)(ii)’s privilege log’s obligations.

  26
                                     DEFINITIONS AND INSTRUCTIONS

  27
              1. “Athena” means plaintiff Athena Cosmetics, Inc.

  28
                                                         Athena Cosmetics, Inc v. AMN Distribution
        First Document Request to AMN            1                  No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 3 of 10 Page ID #:267




   1          2. “AMN” or “You” means defendant AMN Distribution Inc. and all prede-
   2   cessors, subsidiaries, parents and their past and present employees, officers, agents, or
   3   attorneys.
   4          3. “Newman” means Moishe Newman.
   5          4. “Document” has the broadest meaning accorded to it by FED. R. CIV. P. 34
   6   and FED. R. EVID. 1001.
   7          5. “Person” means a natural person, a corporation, partnership, LLC, LLP, di-
   8   vision, agency or other entity.
   9          6. “Electronically stored information” and “ESI” means electronically stored
  10   information stored in any medium from which information can be obtained either di-
  11   rectly or after translation by the responding party into a reasonably usable form.
  12          7. If any ESI requires translation to make it understandable because of the
  13   format of the ESI, the program under which the ESI was created or because of abbre-
  14   viations in the ESI, AMN must translate the ESI to make it understandable to Athena.
  15          8. “Athena Trademark” means REVITALASH, REVITILASH AND DESIGN,
  16   ATHENA COSMETICS, ETERNALLY PINK, REVITALASH ADVANCED, the trademark regis-
  17   trations of which are shown in Exhibits 1–5 of the complaint and the RL Design,
  18   which is shown in the text of the complaint.
  19          9. “Athena Goods” means all packaging, contents, inserts in the packaging,
  20   instructions and applicators that display the Athena Trademarks or the word “Athena
  21   or “Revitalash” whether Athena or another Person was the source of the goods.
  22          10. “Lawsuit” means this underlying lawsuit, Athena v. AMN Distribution
  23   Inc., et al., No. 2:20-cv-05526-SVW-SHK, in the United States District Court, Cen-
  24   tral District of California.
  25          11. All requests that begin, “All Documents that support AMN’s affirmative
  26   defense …,” do not necessarily quote from the affirmative defense and may para-
  27   phrase it.
  28
                                                        Athena Cosmetics, Inc v. AMN Distribution
        First Document Request to AMN           2                  No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 4 of 10 Page ID #:268




   1         12. These requests only seek documents and things from June 1, 2019, to the
   2   present unless a document or thing created before June 1, 2019, is attached to a Docu-
   3   ment or thing after that date, it which case the Document or thing must be produced.
   4         13. If You request a copy of these requests in MS Word format, Athena will
   5   provide the copy if You agree to provide a copy of any of Your discovery requests
   6   and responses in MS Word.
   7                                     DOCUMENT REQUESTS
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                      Athena Cosmetics, Inc v. AMN Distribution
       First Document Request to AMN           3                 No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 5 of 10 Page ID #:269




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 Athena Cosmetics, Inc v. AMN Distribution
       First Document Request to AMN      4                 No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 6 of 10 Page ID #:270




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 Athena Cosmetics, Inc v. AMN Distribution
       First Document Request to AMN      5                 No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 7 of 10 Page ID #:271




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 Athena Cosmetics, Inc v. AMN Distribution
       First Document Request to AMN      6                 No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 8 of 10 Page ID #:272




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 Athena Cosmetics, Inc v. AMN Distribution
       First Document Request to AMN      7                 No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 9 of 10 Page ID #:273




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26   October 1, 2020                    /s/ Marina Lang
                                          Marina Lang
  27                                      SOCAL IP LAW GROUP LLP
  28                                      Attorney for Plaintiff Athena Cosmetics, Inc.
                                                  Athena Cosmetics, Inc v. AMN Distribution
       First Document Request to AMN      8                  No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-3 Filed 12/22/20 Page 10 of 10 Page ID
                                  #:274



 1
                                  CERTIFICATE OF SERVICE
 2        I declare under penalty of perjury of the laws of the United States that on
 3
     October 1, 2020, I served “Athena’s First Request for Production of Documents to
     Defendant AMN Distribution Inc.” to defendant’s attorney at his email address with
 4   CM/ECF.
 5

 6   October 1, 2020                              /s/ Anneliese G. Lomonaco
                                                  Anneliese G. Lomonaco
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   Athena Cosmetics, Inc v. AMN Distribution
     First Document Request to AMN         9                  No. 2:20-cv-05526-SVW-SHK
